Timothy P. Fox (CA Bar 157750)

tfox(@creeclaw.org

Elizabeth Jordan*

ejordan(@creeclaw.org

Maria del Pilar Gonzalez Morales

(CA Bar 308550)
gonzalez@creeclaw.org

CIVIL RIGHTS EDUCATION AND

ENFORCEMENT CENTER

1245 E. Colfax Avenue, Suite 400

Denver, CO 80218

Tel: (303) 757-7901

Fax: (303) 872-9072

Lisa ake )

lisa.graybi ‘picenter.or.

Jared Boia ces .

jared. davidson@splcenter.org
SOUTHERN POVERTY LAW
CENTER

201 St. Charles Avenue, Suite 2000
New Orleans, Louisiana 70170

Tel: (504) 486-8982

Fax: (504) 486-8947

Plaintiffs,
V.

ENFORCEMENT, et al.,

Defendants.

ASe 5:19-cv-01546-JGB-SHK Document 165 Filed 06/23/20 Page1of7 Page ID#:34

Attorneys for Plaintiffs (continued on next page)

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
EASTERN DIVISION — RIVERSIDE

FAOUR ABDALLAH FRAIHAT, et al.,

U.S. IMMIGRATION AND CUSTOMS

Stuart Seaborn (CA Bar 198590)
sseaborn@adralegal.org

Melissa Riess (CA Bar 295959)
mriess(@dralegal.org

DISABILITY RIGHTS ADVOCATES
2001 Center Street, 4th Floor
Berkeley, California 94704

Tel: (510) 665-8644

Fax: (510) 665-8511

Case No.: 19-cv-01546-JGB(SHKx)

PLAINTIFFS’ UNOPPOSED EX
PARTE APPLICATION FOR AN
ORDER SHORTENING TIME AND
SETTING BRIEFING SCHEDULE;
MEMORANDUM; DECLARATION
OF WILLIAM F. ALDERMAN

 

 

 

 

 

183
Cc

0 oN A WwW Bw WN

NN PO OO Re Re Re Re RPO PFE OO ES EE lS

William F. Alderman (CA Bar 47381)
walderman@orrick.com

Jake Routhier (CA Bar 324452)
|jrouthier@orrick.com

ORRICK, HERRINGTON &
SUTCLIFFE LLP

405 Howard Street

San Francisco, CA 94105

Tel: (415) 773-5700

Fax: (415) 773-5759

Michael W. Johnson**
mjohnson1 (Qwillkie.com
Dania Bardavid**
dbardavid@willkie.com
Jessica Blanton**
jblanton@Qwillkie.com
Joseph Bretschneider**
jbretschneider(@willkie.com
WILLKIE FARR &
GALLAGHER LLP

787 Seventh Avenue
New York, NY 10019
Tel: (212) 728-8000
Fax: (212) 728-8111

Maia Fleischman*
maia.fleischman@splcenter.org
SOUTHERN POVERTY LAW
CENTER

2 South Biscayne Boulevard
Suite 3750

Miami, FL 33131

Tel: (786) 347-2056

Fax: (786) 237-2949

Christina Brandt-Young*
cbrandt-young(@dralegal.org
DISABILITY RIGHTS
ADVOCATES

655 Third Avenue, 14th Floor
New York, NY 10017

Tel: (212) 644-8644

Fax: (212) 644-8636

* Admitted Pro Hac Vice
**Pro Hac Vice Application Forthcoming

 

 

Pls.' Unopposed Ex Parte Application

mSe 5:19-cv-01546-JGB-SHK Document 165 Filed 06/23/20 Page 2of7 Page ID #:3]

Mark Mermelstein (CA Bar 208005)
mmermelstein@orrick.com
ORRICK, HERRINGTON &
SUTCLIFFE LLP

777 South Figueroa Street

Suite 3200

Los Angeles, CA 90017

Tel: (213) 629-2020

Fax: (213) 612-2499

Leigh Coutoumanos**
lcoutoumanos(Qwillkie.com
WILLKIE FARR &
GALLAGHER LLP

1875 K Street NW, Suite 100
Washington, DC 20006

Tel: (202) 303-1000

Fax: (202) 303-2000

Shalini Goel Agarwal

(CA Bar 254540)
shalini.agarwal@splcenter.org
SOUTHERN POVERTY LAW
CENTER

106 East College Avenue

Suite 1010

Tallahassee, FL 32301

Tel: (850) 521-3024

Fax: (850) 521-3001

Maria del Pilar Gonzalez Morales

(CA Bar 308550)
gonzalez(@creeclaw.org

CIVIL RIGHTS EDUCATION

AND ENFORCEMENT CENTER

1825 N. Vermont Avenue, #27916

Los Angeles, CA 90027

Tel: (805) 813-8896

Fax: (303) 872-9072

Attorneys for Plaintiffs (continued from previous page)

Fraihat, et al. v. ICE, et ail., Case No. 19-cv-01546-JGB(SHKx)

 

84
Oo co YD uN ff WwW YP

10

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

ASE 5:19-cv-01546-JGB-SHK Document 165 Filed 06/23/20 Page 3of7 Page ID #:31

Pursuant to Local Rule 7.19, Plaintiffs apply ex parte for an unopposed
order shortening time to permit Plaintiffs’ Motion to Enforce the April 20, 2020
Preliminary Injunction Order (the “Motion”) to be heard on July 13, 2020, with the
Motion to be filed on June 24, 2020, Defendants’ opposition to be filed on or
before July 6, 2020, and Plaintiffs’ Reply to be filed on or before July 9, 2020.

Good cause exists to shorten the time for briefing and hearing the Motion in
light of the ongoing COVID-19 crisis, the rapid spead of the virus in ICE detention
facilities, and the urgent neet to achieve rapid monitoring and enforcement of
Defendants’ compliance with the Court’s April 20, 2020 preliminary injunction
(ECF 132).

The attached Declaration of William F. Alderman pursuant to Local Rule 7-
19.1 confirms Plaintiffs’ efforts to contact Defendants’ counsel regarding this
application and Defendants’ stipulation to the briefing and hearing schedule
requested in the application. Defendants’ counsel is Lindsay M. Vick, P.O.
Box 868 Ben Franklin Station, Washington, D.C. 20044, Telephone 202-532-4023,
email Lindsay. Vick@usdoj.gov.

MEMORANDUM IN SUPPORT

Local Rule 6-1 provides that the Court may shorten the time for hearing a
motion. The normal 28-day period for noticing a motion would require a motion
served on June 24 to be heard no earlier than July 22. Plaintiffs here request that
the normal time be shortened by nine days and heard on July 13, 2020. The
shortened time is justified by the ongoing COVID-19 crisis, by the rapid spread of
the virus in ICE detention facilities, by the urgent need to achieve rapid monitoring
and enforcement of Defendants’ compliance with the Court’s April 20, 2020 PI
Order (ECF 132), and by Defendants’ Stipulation to the requested relief.

Pls.' Unopposed Ex Parte Application

 

85

 
Oo co YD DW A BP WwW WH

moO NO NY WY NN VY WV Oe Re Re Re FEF FEE
Ss SeRaoRPRP BRP SeoOxwe RU AaAaREaEBaH A S

 

HSe 5:19-cv-01546-JGB-SHK Document 165

Dated: June 23, 2020

/s/ Timothy P. Fox

Timothy P. Fox

Elizabeth Jordan

Maria del Pilar Gonzalez Morales
CIVIL RIGHTS EDUCATION AND
ENFORCEMENT CENTER

/s/ Stuart Seaborn
Stuart Seaborn
Christina Brandt- Young
Melissa Riess

DISABILITY RIGHTS
ADVOCATES

/s/ William F. Alderman
William F. Alderman

Mark Mermelstein
Jake Routhier

ORRICK, HERRINGTON &
SUTCLIFFE LLP

Attorneys for Plaintiffs

139! peppossd Ex Parte Application

 

4

Filed 06/23/20 Page 4of7 Page ID#:3]

Respectfully submitted,

/s/ Michael W. Johnson

Michael W. Johnson
Dania Bardavid
Leigh Coutoumanos
Jessica Blanton
Joseph Bretschneider
WILLKIE FARR &
GALLAGHER LLP

_/s/ Lisa Graybill

Lisa Graybill

Shalini Goel Agarwal

Jared Davidson

Maia Fleischman

SOUTHERN POVERTY LAW
CENTER

DECLARATION OF WILLIAM F. ALDERMAN

I. William F. Alderman, declare as follows:

L, I am Senior Counsel at Orrick, Herrington & Sutcliffe LLP and one of
the counsel of record for Plaintiffs in this action. I make this declaration in support
of Plaintiffs’ Ex Parte Application for an Order Shortening Time and Briefing
Schedule. I have personal knowledge of the facts stated in this declaration and
could and would testify competently to those facts if called as a witness.

2. On June 17, 2020, my co-counsel Jared Davidson sent an email to

Defendants’ counsel informing them of Plaintiffs’ intent to file on June 24, 2020 a

 

86
Co ef HN DH F&F WY LY

10

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

HSe 5:19-cv-01546-JGB-SHK Document 165 Filed 06/23/20 Page5of7 Page ID#:31

motion to enforce the PI Order and to request an expedited hearing on July 13,
2020. The email proposed that Defendants file their response on July 6, 2020 and
that Plaintiffs file their reply on July 9, 2020. Defendants’ counsel Lindsay Vick
replied to that email on June 19, 2020, saying among other things that “we can
stipulate to your proposed briefing schedule for the motion to enforce.” I was
copied on both emails. A true and correct copy of both emails is attached as
Exhibit A hereto.

I declare under penalty of perjury that the foregoing is true and correct and

that this declaration was executed at Santa Cruz, California on June 23, 2020.

/s/ William F. Alderman
William F. Alderman

Pls.’ Unopposed Ex Parte Application

 

37

 
Case 5:19-cv-01546-JGB-SHK Document 165 Filed 06/23/20 Page 6of7 Page ID #:3188

Alderman, William F.

sess

From: Vick, Lindsay (CIV) <Lindsay.Vick@usdoj.gov>

Sent: Friday, June 19, 2020 1:53 PM

To: Jared Davidson; Robins, Jeffrey (CIV); Dichter, Anna L. (CIV)

Ce: Tim Fox; ejordan; Stuart Seaborn; Lisa Graybill; Johnson, Michael W.; Alderman,
William F.

Subject: RE: Fraihat v. ICE: Motion to Enforce schedule and errors in Defs' production

Counsel,

Defendants are still not clear on the substance of the contemplated motion as required by Local Rule 7-3, nor do we
understand how the issues you intend to raise relate to the preliminary injunction. In response to several of the issues
you raised in your letters, we communicated our position that these did not relate to the preliminary injunction and
were entirely new issues for which we were not required to provide a response. For example, Plaintiffs raised the issue
of the overuse of medical isolation in response to COVID-19. Plaintiffs presented this as a “global issue,” and you failed
to present the issue with any specificity or evidence so that we could respond. Despite our position that no response
was required, we asked you for specific information so that we could respond, and you have not provided that to us.
These objections notwithstanding, we can stipulate to your proposed briefing schedule for the motion to enforce.

With respect to the release lists, Defendants are producing an additional release list today. Everyone on the release lists
has been identified as a Fraihat class member and has had a custody redetermination based on the Fraihat risk factors.
Class members who are released after a custody redetermination required by the preliminary injunction may be
released through parole, bond, orders of supervision, or any other method ICE uses when releasing detainees. Further,
there may be more than one reason for someone’s release as a result of the custody redetermination. ICE does not have
a mechanism by which to track which detainees are only released pursuant to a Fraihat custody redetermination.

Regards,

Lindsay M. Vick

Trial Attomey

District Court Section

Office of Immigration Litigation
United States Department of Justice
P.O. Box 868 Ben Franklin Station
Washington, D.C. 20044

Tel: 202-532-4023

From: Jared Davidson <Jared.Davidson @splcenter.org>
Sent: Wednesday, June 17, 2020 12:01 PM

To: Vick, Lindsay (CIV) <Ilvick@ClV.USDOJ.GOV>; Robins, Jeffrey (CIV) <jerobins@CIV.USDOJ.GOV>; Dichter, Anna L. (CIV)
<adichter@CIV.USDOJ.GOV>

Ce: Tim Fox <tfox@creeclaw.org>; ejordan <ejordan@creeclaw.org>; Stuart Seaborn <sseaborn@d ralegal.org>; Lisa
Graybill <Lisa.Graybill@splcenter.org>; Johnson, Michael W. <mjohnson1@willkie.com>; walderman@orrick.com
Subject: Fraihat v. ICE: Motion to Enforce schedule and errors in Defs' production

Counsel,

We are writing to inform you that Plaintiffs intend to file a Motion to Enforce the Preliminary Injunction Order next
Wednesday, June 24, Due to the urgency of the COVID-19 pandemic and Defendants’ ongoing inadequate response, we

1
Ext BIT pc

 
Case 5:19-cv-01546-JGB-SHK Document 165 Filed 06/23/20 Page 7of7 Page ID #:3189

intend to request that the Court expedite a hearing on the motion and set the motion for hearing on July 13. We would
propose the following briefing schedule: Defendants’ response due July 6 and Plaintiffs’ Reply due July 9. Will
Defendants stipulate to that expedited schedule? Please let us know your position.

In addition, we wish to inform you that upon further study of Defendants’ production, it appears that Defendants’
Fraihat release list encompasses not only individuals who were released pursuant to Fraihat custody re-determinations
but also pursuant to other means, such as parole and bond. This is inconsistent with your representation at the meet
and confer that the documents show only the number of people released pursuant to Fraihat. It further shows that
Defendants have released even fewer people pursuant to the Court’s order than previously represented. It is imperative
that Defendants provide Plaintiffs with accurate information reflecting the number of individuals released pursuant to
Fraihat—and not other means—so that Plaintiffs and the Court can accurately understand Defendants’ response to the
Pl order. We expect this to be corrected immediately and, at the very latest, in Defendants’ next production.

Sincerely,

 

Jared Davidson he/him/el

Senior Staff Attorney | Criminal Justice Reform
Southern Poverty Law Center

T 504.526.1510

jared.davidson@splcenter.org | www.splcenter.org
Admitted in Louisiana, New York

 

 

 

   

Thic as ~at} ar tani pay po by p
This e-mail and any attachr

  
  

copying

Center immediately

2

EXtiBir A

 
